Citation Nr: 1811028	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

		
THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back condition.

3.  Entitlement to a rating in excess of 10 percent for internal derangement of the left knee with degenerative changes, status post medial meniscectomy.


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim file does not include a statement of the case (SOC) addressing the issues on appeal from the October 2009 and March 2010 rating decisions or a VA Form 9.  Moreover, the absence of these documents indicates that additional VA adjudicatory, developmental or evidentiary records may be missing.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 19.7 (2017).  Therefore, on remand the RO should attempt to obtain the missing SOC/VA Form 9, as well as any other missing VA adjudicatory, development or evidentiary records.

Accordingly, the case is REMANDED for the following action:

Using all available sources, obtain and associate with the Veteran's claim file the outstanding SOC/VA Form 9, addressing the issues on appeal from the October 2009 and March 2010 rating decision, as well as any other outstanding VA adjudicatory, developmental or evidentiary records. 

Document the efforts made to obtain these records along with any negative responses.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




